DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 	A new rejection is made under 35 USC 112(b).
	A new rejection is made as nonstatutory double patenting.
	The previous rejection under 35 USC 103 over Zheng (CN 106397340) is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-8, 10, 12, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 4 at p. 3; claim 15, line 15 at p. 68; and claim 19, line 1 at p. 72 recite “an substituted”.  To correct this error, it is respectfully suggested that “an” be changed to -- a --.
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite prosecution, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-3, 5-8, 10, 12, 13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,862,055 in view of Zheng (CN 106397340). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows.  With respect to present claims 1-3, 5-8, 10, 12, 13, and 15-20, patent claim 1 is directed to a compound having a formula M(LA)x(LB)y((LC)Z.  The M is a metal with an atomic weight greater than 40, which claim 4 indicates may be Ir.  The A in the LA may be a 6 member aromatic ring in order to form a fused 2 ring group.  Claim 12, which depends from claim 1, has the following formula at col. 286:

    PNG
    media_image1.png
    262
    155
    media_image1.png
    Greyscale

Similar formulas are found in claim 12 at cols. 308, 336, and 366.  Those formulas have the naphthalenyl group as presently elected.  Claim 10 further provides that LC includes a substituted or unsubstituted acetylacetonates.  Further with respect to present claims 15-19, patent claims 16-20 are directed to an organic light-emitting device (OLED) and product.
The patent claims do not appear to explicitly recite fused 2-ring formulas with 6 carbons and 4 nitrogens.
The Zheng reference is in Chinese and an English translation is cited below.  Zheng teaches a compound with a ligand for a light-emitting device (OLED) [Abstract].  The Summary of the Invention includes the following compound and formulation:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	It would have been obvious for a ligand for a light-emitting device (OLED) with the compound and formulation of the presently claimed Formula I, as recited in the present claims, to have the 2-ring formula with 6 carbons and 4 nitrogens, as taught by Zheng, because both the patent claims and Zheng are directed to light-emitting devices (OLEDs).  “The combination  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed February 14, 2022, have been carefully considered and found to be persuasive.  However, new rejections have been set forth above.  The applicant requests rejoinder of nonelected claims 4, 11, and 14.  The request will be further considered once the claims are otherwise in consideration for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761